TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00231-CV



                             Caldwell County Sheriff=s Office, Appellant

                                                      v.

            Barbara Crider, Jacqueline Jackson, and Joshua Verdecanna, Appellees


      FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
          NO. 02-0-078, HONORABLE ROBERT ESCHENBURG II, JUDGE PRESIDING



                 Appellant Caldwell County Sheriff=s Office filed a notice of appeal from the trial-court order

denying its plea to the jurisdiction in this cause. Appellant has now informed us that the trial court has

withdrawn that order in order to hear further argument at a later date. Because there is no longer an

appealable order, appellant has moved to dismiss the appeal. Appellees do not oppose the motion. We

grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                                   Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: May 9, 2002

Do Not Publish